Judgment unanimously affirmed without costs. Memorandum: Petitioner contends that respondent may not suspend him without pay pursuant to a hearing panel’s findings and recommendations, while at the same time appealing the determination to the Commissioner of Education. We disagree. The express language of Education Law § 3020-a (4) and (5), respectively, mandates that respondent impose the hearing panel’s recommended penalty within 30 days of receipt of the report and authorizes respondent to appeal the determination (see, Matter of Romaszko, 26 Ed Dept Rep — [decision No. 11713, Oct. 16. 1986]). Further, petitioner has no cause to complain about his suspension pending appeal as he did not appeal from the hearing panel’s findings that he was guilty of the charges of neglect, insubordination and conduct unbecoming a teacher or his suspension for two years without pay. (Appeal from judgment of Supreme Court, Erie County, Joslin, J.—art 78.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.